FILED
                                                                                          AUG 25 2010
                              UNITED STATES DISTRICT COURT                          Clerk, U.S. District & Bankruptcy
                              FOR THE DISTRICT OF COLUMBIA                         Courts for the District of Columbia


                                              )
Joseph Slovinec,                              )
                                              )
       Plaintiff,                             )
                                              )
               v.                             )
                                              )
                                                       Civil Action No.
                                                                                    10 1430
Ronald Meisburg,                              )
                                              )
       Defendant.                             )
                                              )


                                   MEMORANDUM OPINION

       This matter is before the Court on its initial review of plaintiff s pro se complaint and

application for leave to proceed in forma pauperis. The Court will grant the in forma pauperis

application and dismiss the case because the complaint fails to meet the minimal pleading

requirements of Rule 8(a) of the Federal Rules of Civil Procedure.

       Pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,

656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires

complaints to contain "( 1) a short and plain statement of the grounds for the court's jurisdiction

[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief."

Fed. R. Civ. P. 8(a); see Ashcroft v. Iqbal, 129 S.Ct. 1937, 1950 (2009); Ciralsky v. CIA, 355

F.3d 661,668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair

notice of the claim being asserted so that they can prepare a responsive answer and an adequate

defense and determine whether the doctrine of res judicata applies. Brown v. Califano, 75

F.R.D. 497, 498 (D.D.C. 1977).
       Plaintiff, a District of Columbia resident, sues the former General Counsel of the National

Labor Relations for allegedly influencing "Yvonne Dixon to write a letter of March 23, 2010

with false statements .... " CompI. at 1. The attached letter to which plaintiff objects was

written in response to his inquiry about appealing an adverse decision with regard to an alleged

unfair labor practice. The complaint provides no notice ofa claim or the basis ofthis Court's

jurisdiction. See Beverly Health and Rehabilitation Services, Inc. v. Feinstein, 103 F.3d 151,

153-54 (D.C. Cir. 1996) ("the National Labor Relations Act does not permit the district court to

exercise jurisdiction over the decision of the General Counsel of the NLRB to issue an unfair

labor practice complaint"). A separate Order of dismissal accompanies this Memorandum

Opinion.




Date: August /...4-,2010




                                                2